DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/18/2022 in which Applicant lists claims 1-15 as being cancelled, claims 18-29 as being withdrawn, and claims 16-17 as being currently amended. It is interpreted by the examiner that claims 16-29 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not all persuasive, and are respectfully traversed.
Applicant’s argument on page 7 of the remarks that the Maione et al. device “is used for an imaging spectrometry and is not adapted to be used for measuring of a phase of used electromagnetic wave, unlike Applicant’s device” is not persuasive. The features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, although the cited reference may be different from the described in the application, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.  
Applicant’s arguments on pages 7-8 of the remarks that the Maione device requires a lenslet array and Applicant’s device does not need a lenslet array, and that the Maione device requires a combination of polarization gratings and beam displacers while Applicant’s device does not use beam displacers, is not persuasive. The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprises” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (MPEP §2111.02.). Additionally, although the cited reference may be different from the described in the application, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.  
Applicant’s arguments, see page 8 of the remarks, filed 8/18/2022, with respect to Maione’s collimator being placed in front of the polarization sensitive beam splitter (PG1) whereas in Applicant’s device the second imaging system (5.2) is placed behind the polarization sensitive beam splitter (4) has been fully considered and are persuasive.  However, upon further consideration, other interpretations of Maione are considered to disclose the claim limitations, as set forth in the rejection(s) below, since no specific structure has been set forth as to what makes up “a second imaging system” and/or “a first optical sub-system”. Additionally, other art (made of record below) may be interpreted to teach such broadly defined features such as Yu et al. (US 9360423) which discloses an imaging module comprising a first polarization beam splitter (fig. 9, element 9005), a first optical system (fig. 9, elements 9006 through 9013), a detector (fig. 9, element 9014), wherein the first optical system comprises a second imaging system (fig. 9, element 9006), a linear polarizer (fig. 9, element 9007), and a first optical sub-system (fig. 9, element 9008, 9010 or 9012).
Applicant’s argument, see page 9 of the remarks, with respect to Matsubara et al. (US 2013/0286403 A1) disclosing a linear polarizer placed as the last item before the detector, whereas Applicant’s module as amended has linear polarizer (9) place before the first optical sub-system (5.1) have been fully considered and are persuasive.  The rejections in view of Matsubara are hereby withdrawn. 
Applicant’s arguments, see page 9 of the remarks, filed 8/18/2022, with respect to Kudenov et al. (US 2014/0078298 A1) regarding the order of the element in Kudenov being different than in Applicant’s device has been fully considered and are persuasive.  However, upon further consideration, other interpretations of figures 17 and 25 of Kudenov are considered to disclose the claim limitations, as set forth in the rejection(s) below, since no specific structure has been set forth as to what makes up “a second imaging system” and/or “a first optical sub-system”. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: At least claim 16 recites “a second imaging system” but it is not clear what element(s) this refers to. The claims and specification appear to refer to a second optical system of the module as element 7, and a second optical sub-system as element 5.2. However, it is not clear from the specification what element(s) would make up a “second imaging system”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claim 16 recites the limitation “the detector”.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of this examination the first instance of “the detector” has been interpreted as “a detector”.
In lines 2-3 and 6-7 of claim 16, it is not clear what is meant by “comprises gradually from a light source” as there is no description of how “gradually” should be interpreted in the context of the claim, and therefore the scope of the claim(s) cannot be determined. 
Claim 17 is rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maione et al., “Narrowband emission line imaging spectrometry using Savart plates”, SPIE, Vol. 9853, pages 985309-1 through 985309-11, 2016 (of record, hereafter Maione).
Regarding claim 16, as best understood, Maione discloses an imaging module for an off-axis recording of polarization coded waves (see at least figure 4) wherein the imaging module comprises gradually from a light source (see at least figure 4, “Light from Objective”) a first polarization sensitive beam splitter adapted to split polarization coded waves, wherein each of the polarization coded waves propagates in a different direction (see at least figure 4, element PG1, and section 2.1 “polarization gratings (PGs)”), a first optical system of the imaging module (see at least figure 4 wherein any of elements “PG2” through “Reimaging Lens” are interpreted as being “a first optical system”) and the detector (see at least figure 4, element FPA), wherein the first optical system of the imaging module comprises gradually from the light source a second imaging system (see at least figure 4, any one of elements PG2 through OR2), a linear polarizer adapted to project the electric field oscillations of the polarization coded waves into a same direction (see at least figure 4, linear polarizer element LP2) and a first optical sub-system adapted to project the polarization coded waves onto the detector (see at least figure 4, element “Reimaging Lens”).
Regarding claim 17, as best understood, Maione discloses the limitations of claim 16, and wherein the first polarization sensitive beam splitter is realized as a geometric-phase grating (see at least element PG1 and section 2.2, “Polarization gratings are a liquid crystal based device that leverages geometric (Pancharatnam-Berry) phase”).

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudenov et al., U.S. Patent Application Publication Number 2014/0078298 A1, of record (hereafter Kudenov).
Regarding claim 16, as best understood, Kudenov discloses an imaging module for an off-axis recording of polarization coded waves (see at least figure 17 or 25) wherein the imaging module comprises gradually from a light source (see at least figure 17, element 1706; or figure 25 the light beam incident on element 2506) a first polarization sensitive beam splitter adapted to split polarization coded waves, wherein each of the polarization coded waves propagates in a different direction (see at least figure 17, grating element PG1/1718; or figure 25, at least element PG1/2506), a first optical system of the imaging module (see at least figure 17 wherein any elements from at least PG2 to IRB/1726 are interpreted as being “a first optical system”; or figure 25, at least any of elements PG2 through 2536) and the detector (see at least figure 17, element FPA; or figure 25, element 2542 (retina)), wherein the first optical system of the imaging module comprises gradually from the light source a second imaging system (see at least figure 17, element PG2; or figure 25, element 2512), a linear polarizer adapted to project the electric field oscillations of the polarization coded waves into a same direction (see at least figure 17, linear polarizer element 1730; or figure 25, linear polarizer element 2518 or 2522) and the first optical sub-system adapted to project the polarization coded waves onto the detector (see at least figure 17, objective lens element 1724; or figure 25, any of elements 2530, 2532 or 2536).
Regarding claim 17, as best understood, Kudenov discloses the limitations of claim 16, and wherein the first polarization sensitive beam splitter is realized as a geometric-phase grating (see at least figure 17, element 1718, as well as paragraphs [0119]-[0120], [0125], [0142]).

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Dowski Jr. et al., US 7,115,849 B2 discloses a similar imaging module to that set forth in claim 16 (figs. 1, 3, 4);
Padgett et al., US 5,781,293 discloses a similar imaging module to that set forth in claim 16 (fig. 11); and
Yu et al., U.S. Patent Number 9,360,423 B2 discloses an imaging module comprising a first polarization beam splitter (fig. 9, element 9005), a first optical system (fig. 9, elements 9006 through 9013), a detector (fig. 9, element 9014), wherein the first optical system comprises a second imaging system (fig. 9, element 9006), a linear polarizer (fig. 9, element 9007), and a first optical sub-system (fig. 9, element 9008, 9010 or 9012).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/8/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872